Citation Nr: 0839990	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected burns to the legs.

2.  Entitlement to service connection for shrapnel wounds to 
the legs.

3.  Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the veteran's claim of entitlement to service connection for 
burns to the legs and assigned same a noncompensable 
disability rating.  The August 2006 rating decision also 
denied the veteran's claims of entitlement to service 
connection for shrapnel wounds to the legs, and for a left 
knee injury.

In June 2008, the veteran testified before the undersigned, 
seated at the RO in Montgomery, Alabama.  A transcript of the 
hearing has been associated with the claims file. 

The Board notes that the most recent Supplemental State of 
the Case (SSOC), dated in December 2007, addressed the 
veteran's claim of entitlement to service connection for 
spastic colon, now shown as diverticulitis (previously 
claimed as a stomach condition, now claimed as secondary to 
service-connected post-traumatic stress disorder).  Also, at 
the time of the June 2008 Board hearing, the veteran's claim 
of entitlement to service connection for this issue was 
included in the issues for which the veteran offered 
testimony.  However, the issue of entitlement to service 
connection for spastic colon is not on appeal.  The veteran's 
Substantive Appeal, dated in October 2007, included only the 
issues of entitlement to an initial compensable disability 
rating for service-connected burns to the legs, and 
entitlement to service connection for shrapnel wounds to the 
legs, and for a left knee injury.  Thus, the veteran did not 
perfect his appeal as to the issue of entitlement to service 
connection for spastic colon, and the issue is not before 
Board.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

It appears from a review of the record that the RO requested 
a VA examination as to the veteran's left knee condition in 
February 2006.  A VA document dated in April 2006 indicates 
that a VA examination for joints, to include the left knee, 
was cancelled.  The September 2007 Supplemental State of the 
Case lists a notice of failure to report for scheduled 
examination at the Montgomery VA Medical Center dated in 
April 2006 as evidence of record.  However, notification to 
the veteran that any examination was scheduled, or 
notification to the veteran that he did not appear for any 
scheduled examination is not of record.  The veteran 
asserted, in his September 2007 Substantive Appeal, that 
there was confusion as to the location of the VA examination.  

The veteran has asserted, in his October 2006 Notice of 
Disagreement and in his October 2007 Substantive Appeal, that 
his current left knee condition is related to his period of 
service.  Specifically, the veteran has asserted that he 
injured his left knee in the July 1970 incident on a 
personnel carrier, and that he has had problems with his left 
knee since that time.  Further, the veteran has asserted that 
his current left knee condition is secondary to his service-
connected burns to the legs.  He has asserted that the burns, 
and the subsequent medical treatment rendered, caused his 
current left knee condition.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Thus, on remand, the RO/AMC should provide 
the veteran with a VA examination and a specific medical 
opinion as to the veteran's current left knee condition 
should be obtained. 

At the time of the Board hearing in June 2008, the veteran 
stated that additional medical evidence in support of his 
claims was forthcoming.  The veteran's representative 
indicated that the veteran would sign and submit to the 
Board, a statement waiving RO consideration of the additional 
medical evidence.  The Board held the record open for sixty 
days to allow time for the veteran to submit the additional 
medical evidence and a signed waiver.  The Board received 
additional medical evidence, dated in July 2008, in support 
of the veteran's claims.  To date, however, the Board has not 
received a signed statement from the veteran waiving RO 
consideration of same.  

The additional medical evidence in question is neither 
duplicative of other evidence nor irrelevant.  Because a SSOC 
pertaining to the additional medical evidence has not been 
issued, and because a signed waiver of RO consideration 
pertaining to the additional medical evidence has not been 
received by the Board, this evidence must be referred back to 
the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by an appropriate 
specialist to ascertain the etiology of 
the veteran's left knee condition.  The 
examiner should note all relevant 
pathology associated with the veteran's 
left knee.  The examiner should 
specifically opine as to whether the 
veteran's current left knee condition 
is related to the veteran's period of 
military service, to include the July 
1970 incident giving rise to the burns 
to the veteran's legs, and to the 
subsequent medical treatment for the 
burns.

The claims file should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
indicated tests, including x-rays, should 
be conducted.  A complete rationale for 
any findings and opinions expressed 
should be included in the examination 
report.

The claims file must be properly 
documented regarding any notifications 
to the veteran as to the scheduled 
examination, and the veteran must be 
advised of the consequences of failing 
to report to the examination.  See 
38 C.F.R. § 3.655 (2008).

2.  Readjudicate the claims of 
entitlement to an initial compensable 
disability rating for service-connected 
burns to the legs, and entitlement to 
service connection for shrapnel wounds 
to the legs, and for a left knee 
injury.  The RO/AMC should consider 
evidence submitted by the veteran 
subsequent to the December 2007 SSOC, 
and the forthcoming report of the VA 
examination as to the veteran's current 
left knee condition, as well as any 
additional evidence added to the 
record.  If the action remains adverse 
to the veteran, provide the veteran and 
his representative with an additional 
SSOC and allow the veteran an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




